Citation Nr: 1639759	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-04 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and type II diabetes mellitus.

4.  Whether new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for right eye myasthenia gravis and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from September 1966 to August 1968. He served in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from November 2009 and August 2012 decisions of the Waco, Texas, Regional Office (RO). In September 2013, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record. In April 2014, the Board remanded the appeal to the RO for additional action.

The issues of service connection for bilateral hearing loss and for myasthenia gravis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Tinnitus originally manifested during active service.

2.  Hypertension did not manifest during active service, was not caused by active service, did not manifest to a compensable degree within one year of service separation, and was not caused or aggravated by the Veteran's service-connected PTSD or type II diabetes mellitus.

3.  In November 2009, VA denied service connection for right eye myasthenia gravis. The Veteran was informed in writing of the adverse determination and his appellate rights at that time. The Veteran did not subsequently submit a notice of disagreement (NOD) with the decision.

4.  The November 2009 rating decision denying service connection for right eye myasthenia gravis is final.

5.  The additional documentation submitted since the November 2009 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  The November 2009 rating decision denying service connection for right eye myasthenia gravis is final. 38 U.S.C.A. §7105 (West 2014); 38 C.F.R. §20.1103 (2015).

4.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for right eye myasthenia gravis has been presented. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2104); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a July 2009 notice which informed him of the evidence generally needed to support claims for entitlement to service connection and a July 2012 notice which informed him of the evidence needed to reopen his claim for right eye myasthenia gravis; what actions he needed to undertake; and how VA would assist him in developing his claims. The July 2009 and July 2012 notices were issued to the Veteran prior to the respective rating decisions from which the instant appeal arises.  

VA has secured or attempted to secure all relevant documentation to the extent possible. When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations for compensation purposes. The examination reports are of record.

All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analysis  

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Organic diseases of the nervous system including tinnitus, hypertension, and myasthenia gravis, are "chronic diseases" listed under 38 C.F.R. § 3.309(a). Fountain v. McDonald, 27 Vet. App. 258, 275-76 (2015). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b).

A.  Tinnitus

The Veteran is permitted to report that tinnitus was incurred in service and it has existed from service to the present. See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002). The Veteran's service treatment records do not refer to tinnitus or ringing of the ears. His records do reflect that he served as a fuel storage specialist. At a March 2012 VA examination, the Veteran was diagnosed with tinnitus. At that time, he reported that his tinnitus began approximately 20 years prior. The examiner opined that his tinnitus was less likely than not related to service as there was no tinnitus documented in service and his "subjective onset of tinnitus is subsequent to military service."


At his September 2013 Board hearing, the Veteran testified that he had significant in-service noise exposure due to gunships and helicopters coming to the area where he was stationed for refueling and that he was not given any hearing protection. He further testified that the ringing in his ears began in service. His spouse testified that the Veteran told her that, while he was stationed in Vietnam he saw a doctor due to the buzzing and ringing. She also said that he has complained about ringing in his ears since service. A March 2015 VA medical opinion reiterated that the Veteran's tinnitus was less likely than not incurred in service as there was no hearing threshold shifts during service and the Veteran had reported at the March 2012 examination that the tinnitus began 20 years prior. The examiner did not discuss the hearing testimony of the Veteran and his spouse indicating that tinnitus began in service. Therefore, this opinion is of low probative value.

The Veteran contends that his tinnitus began during active service. The competent evidence as to the etiology of his tinnitus is in conflict. While the VA medical opinions state that the Veteran's tinnitus likely began after service separation, the Veteran has explained that it began during active service. There is no evidence that impeaches the Veteran's or the Veteran's spouse's credibility before the Board. Given the existence of evidence both for and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's tinnitus arose during active service. Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for tinnitus and the claim is granted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

B.  Hypertension

An August 2009 VA treatment record indicates that the Veteran was diagnosed with hypertension in 2002. In December 2014, the Veteran was afforded a VA examination. The Veteran confirmed that his hypertension was first diagnosed in 2002. The examiner opined that his hypertension was less likely than not caused or aggravated by his service-connected type II diabetes mellitus. The examiner stated that the mechanism by which diabetes causes or aggravates hypertension is through "diabetic nephropathy that degrade[s] renal function to the extent that the kidneys would no longer regulate blood pressure appropriately." The examiner stated that the Veteran does not have a diagnosis of any kidney disorder and VA treatment records dating back to November 2001 all indicate normal renal function.

In December 2015, the Veteran was afforded another VA examination. The examiner opined that the Veteran's hypertension was less likely than not caused or aggravated by his service-connected diabetes, as he had normal kidney function and his hypertension was diagnosed 8 years before his diabetes diagnosis. The examiner also opined that the Veteran's service-connected PTSD less likely than not caused his hypertension as there is no evidence that PTSD can directly cause hypertension. Additionally, the examiner stated the Veteran's weight and positive family history are more likely the cause of his hypertension. The examiner also opined that the Veteran's PTSD less likely than not aggravated his hypertension as the Veteran's blood pressure readings over the prior 14 years did not indicate any worsening beyond the normal progression of the disease. 

A preponderance of the evidence is against the claim. There is no indication that the Veteran's hypertension originally manifested in service and he was not diagnosed with the disorder until many years after service separation. There is no indication that the Veteran's service-connected diabetes or PTSD have caused or aggravated his hypertension. Therefore, service connection is not warranted and the claim is denied.

C.  Myasthenia Gravis

Generally, absent the filing of an NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE). 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened. Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996). See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).  

Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In November 2009, VA denied service connection for right eye myasthenia gravis as there was no evidence that "a related chronic disability was incurred in or caused by military service" and because there was no evidence that the Veteran's disorder became manifest to a compensable degree within one year of service separation. The Veteran was informed in writing of the adverse decision and his appellate rights at that time. He did not submit an NOD.

The evidence on which the November 2009 rating decision was based may be briefly summarized. Service treatment records do not indicate any treatment for an eye disorder or a diagnosis of myasthenia gravis. Private treatment records document that the Veteran was diagnosed with myasthenia gravis in July 2006.

New and material evidence was not received by VA or constructively in its possession within one year of written notice to the Veteran of the November 2009 rating decision. Therefore, that decision became final. 38 C.F.R. § 3.156(b).  

The additional documentation received since the November 2009 rating decision includes statements and photographs from the Veteran, hearing testimony from the Veteran and his spouse, an August 2012 VA central nervous system examination, and a June 2015 VA eye conditions examination. The record now includes assertions by the Veteran that the photographs submitted indicate that the myasthenia gravis began within one year of service separation.

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet.App. 510 (1992). Here, without examination of any other evidence of record, the newly-submitted evidence is of such significance that, when considered for the limited purpose of reopening the Veteran's claim, it raises a reasonable possibility of substantiating his claim for service connection when considered with the previous evidence of record. As new and material evidence has been received, the Veteran's claim of entitlement to service connection for right eye myasthenia gravis is reopened.


ORDER

Service connection for tinnitus is granted.

Service connection for hypertension is denied.

The Veteran's application to reopen his claim of entitlement to service connection for myasthenia gravis is, and to this extent only, the appeal is granted.


REMAND

Remand of service connection for bilateral hearing loss and myasthenia gravis is necessary to obtain complete and adequate medical opinions. When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The June 2015 eye examination only provides an opinion as to whether the Veteran's myasthenia gravis was caused by his service-connected diabetes. Further opinion is required as to whether the Veteran's disorder was incurred in service, whether it became manifest to a compensable degree within one year of service separation, whether his service-connected diabetes aggravated his myasthenia gravis, and whether his other service-connected disabilities caused or aggravated his myasthenia gravis.

The March 2015 audiological opinion states that the Veteran reported noise exposure post-service but that statement is not reflected in the record. Additionally, the April 2014 Board Remand directed the examiner to "determine whether the Veteran's hearing loss manifested in or within a year of service." The examiner did not address this request in the March 2015 medical opinion. The RO's compliance with the Board's remand instructions is neither optional nor discretionary. Stegall v. West, 11 Vet. App. 268 (1998). 

Remand is also necessary to obtain the results of the 2014 audiology examination referenced in the March 2015 medical opinion.

The case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file the results, including all audiometric readings and speech recognition scores, from the 2014 audiological examination discussed in the March 2015 VA audiology medical opinion.

2.  Return the file to the VA examiner who provided the March 2015 VA audiological opinion. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA audiological examination to obtain an opinion as to the nature and etiology of his bilateral hearing loss. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether the Veteran's bilateral hearing loss originated during active service, was caused by service, or originally manifested in service.

b.  whether the Veteran's bilateral hearing loss became manifest to a compensable degree within one year of service separation.

IN ADDITION TO THE EVIDENCE ADDED TO THE FILE AS A RESULT OF THE ABOVE DEVELOPMENT, The examiner's attention is drawn to the following:

*Service treatment records, including pre-induction examination, physical examination for service entrance, and physical examination for service separation.

*February, August, and November 2011, and November 2014 VA treatment records discussing the Veteran's hearing capabilities.  

*March 2012 audiology examination.

*September 2013 videoconference hearing transcript where the Veteran and his spouse testified about the onset of his hearing loss and his in-service noise exposure.

3.  Return the file to the VA examiner who conducted the June 2015 VA eye disorders examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of his myasthenia gravis. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a. whether the Veteran's myasthenia gravis originated during active service, was caused by service, or originally manifested in service.

b. whether the Veteran's myasthenia gravis manifested to a compensable degree within one year of service separation.

c.  whether the Veteran's myasthenia gravis was caused by his service-connected disabilities.

d.  whether the Veteran's myasthenia gravis was aggravated by his service-connected disabilities.

The examiner's attention is drawn to the following:

*Service treatment records, including pre-induction examination, physical examination for service entrance, and physical examination for service separation.

*Private treatment records for myasthenia gravis. VBMS Entry 7/27/09.

*August 2012 VA central nervous system examination.

*September 2012 NOD and accompanying photograph which the Veteran asserts showed signs of his myasthenia gravis within one year of service separation.

*September 2013 videoconference hearing transcript where the Veteran and his spouse testified about his myasthenia gravis.

*June 2015 VA eye disorders examination.

4.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


